EXHIBIT 10(x)

 

THIRD AMENDMENT

TO THE

HANDLEMAN COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(United States)

 

WHEREAS, Handleman Company (the “Company”) has established and maintains the
Handleman Company Supplemental Executive Retirement Plan (the “SERP”) for the
benefit of selected key executives; and

 

WHEREAS, pursuant to Section 5.1 of the SERP, the Company has reserved the right
to amend the SERP at any time; and

 

WHEREAS, the Company is desirous of amending the SERP to provide pre-retirement
spousal death benefits thereunder.

 

NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, Section 3.3 of the Plan is
hereby amended, effective as of December 1, 2000, to read as follows:

 

“3.3 Payment. Subject to Section 3.4 hereof, an Executive’s SERP Retirement
Benefit shall be paid to him/her, or to his/her Surviving Spouse, at the same
time, in the same manner, under the same terms and conditions, and applying the
same actuarial factors and reductions, as his/her Accrued Benefit under the
Pension Plan.”

 

IN WITNESS WHEREOF, the Company hereby adopts this Third Amendment to the SERP,
effective as of December 1, 2000, this 7th day of February, 2001.

 

HANDLEMAN COMPANY

By:  

/s/ Leonard A. Brams

Its:

 

Senior Vice President/Finance CFO and Secretary

 